Filed 03/16/20                                        Case 20-10800                                         Doc 21


        1
            11
        2 WANGER JONES HELSLEY PC
            265 E. River Park Circle, Suite 310
        3   Fresno, CA 93720
            Telephone: (559) 233-4800
        4   Facsimile: (559) 233-9330

        5 Kurt F. Vote #160496
            kvote@wjhattorneys.com
        6 Steven K. Vote #309152
            svote@wjhattorneys.com
        7
            Attorneys for:        Creditor Sandton Credit Solutions Master Fund IV, LP
        8

        9

       10                                  UNITED STATES BANKRUPTCY COURT

       11                                    EASTERN DISTRICT OF CALIFORNIA
                                                     FRESNO DIVISION
       12

       13 In re                                                      Case No. 20-10800
       14
            4-S RANCH PARTNERS, LLC,                                 Chapter 11
       15
                             Debtor.                                 MOTION FOR RELIEF FROM STAY
       16                                                            AND MEMORANDUM OF POINTS AND
            EIN#             XX-XXXXXXX                              AUTHORITIES IN SUPPORT THEREOF
       17

       18 Address:           264 “I” Street                          WJH-1
                             Los Banos, CA 93635-9363
       19                                                            Hearing:

       20                                                            Date: April 14, 2020
                                                                     Time: 9:30 a.m.
       21
                                                                     Place: Courtroom 13
       22                                                            Judge: Hon. René Lastreto II

       23

       24                    Movant Sandton Credit Solutions Master Fund IV, LP (“Sandton” or “Creditor”)

       25 hereby moves this Court pursuant to 11 U.S.C. § 362(d)(2), and Local Bankruptcy Rules 4001-1(a),

       26 and in accord with Federal Bankruptcy Rule 9014, for relief from the automatic stay with respect to

       27 certain real property pledged as collateral to Creditor.

       28 ///

            {8643/002/01071617.DOCX}                            1
                                        MOTION FOR RELIEF FROM STAY AND MEMORANDUM
                                         OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Filed 03/16/20                                            Case 20-10800                                                           Doc 21


        1                                                            I.

        2                              INTRODUCTION AND FACTUAL BACKGROUND

        3                    Creditor’s claim against Debtor in this proceeding arises from a loan made in August

        4 2017 and secured by real property in Merced County. The loan was designed with favorable terms,

        5 such as no payments for the first year of the loan, to allow Debtor to complete its project to monetize

        6 the water rights to which it has access. Debtor’s business plan was to commoditize its water and

        7 effectuate a plan to transfer that water to buyers, including water districts across the state, at a large

        8 scale. Debtor’s plan has been a failure and the large-scale water sales upon which its business was

        9 based have not come to fruition. Debtor defaulted on its obligations and, since the origination of

       10 Creditor’s loan in August of 2017, Debtor has made only a single payment which did not even cover a

       11 substantial part of the accrued interest on its obligations. Creditor then four times agreed to forbear

       12 from exercising its rights pursuant to the indebtedness, but Debtor was still not able to cure its defaults

       13 or pay off Creditor in full. Debtor has failed to generate any revenue from the real property which it

       14 owns and which it has pledged as security to Creditor. Now, Debtor has filed this proceeding to avoid

       15 a scheduled foreclosure sale of the real property referred to, infra, as the “4-S Property” and pledged

       16 as collateral for the loan.

       17                    As of the date the case was filed, the outstanding balance owed to Creditor totaled

       18 $57,264,545.53. The fair market value of the 4-S Property, on the other hand, is only $14,985,000.00.

       19 Even considering collateral pledged by a third party on Debtor’s behalf 1, the outstanding indebtedness

       20 dwarfs the value of all security and Debtor simply has no equity in the 4-S Property. Further,

       21 notwithstanding the astronomical projection of the value of its assets in the Petition, Debtor freely

       22 admits it is a single asset real estate debtor. Debtor has failed for years to monetize its sole asset, the

       23 4-S Property (and the water to which it has access), and cannot demonstrate any possibility of

       24 reorganization within a reasonable time.

       25                    Accordingly, Creditor respectfully requests that the Court grant it relief from the

       26 automatic stay to complete the foreclosure sale of the Deed of Trust on the 4-S Property.

       27
            1
       28            Stephen W. Sloan pledged real property he owned as collateral for the loan as well. That property was recently
            appraised at $12,520,000. See infra.
            {8643/002/01071617.DOCX}                                   2
                                        MOTION FOR RELIEF FROM STAY AND MEMORANDUM
                                         OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Filed 03/16/20                                            Case 20-10800                                                           Doc 21


        1           A.       The Loan Documents.

        2                    On or about August 14, 2017, Creditor made a loan (the “Loan”) to Debtor in the

        3 principal amount of Thirty-Three Million Seventy-Five Thousand Eight Hundred Eighty-Seven and

        4 92/100ths Dollars ($33,075,887.92), evidenced by a written promissory note (the “Promissory Note”).

        5 (Declaration of Robert Rice in Support of Motion for Relief from Stay, served and filed herewith [the

        6 “Rice Decl.”], ¶ 4, Exh. A.) Pursuant to the Promissory Note, the principal balance would accrue

        7 interest based on a 360-day year in two (2) ways: (1) regular interest at a rate of 7% per annum (“Cash

        8 Interest”); and (2) deferred interest, or payment-in-kind interest, at a rate of 9% per annum (“PIK

        9 Interest”). 2 (Rice Decl., ¶ 5.)

       10                    The Promissory Note provides that Debtor was to make regular monthly payments of

       11 all accrued Cash Interest throughout the life of the Loan, with the balance of accrued PIK Interest due

       12 and payable on the maturity date of August 14, 2019. (Rice Decl., ¶ 6.) Alternatively, the Promissory

       13 Note provides Debtor the option, for the first 12 months of the Loan, of converting the Cash Interest

       14 due to PIK Interest in lieu of a monthly payment. (Rice Decl., ¶ 6.) Pursuant to the Promissory Note,

       15 Debtor also agreed to pay Creditor 75% of its “Free Cash Flow,” defined as Debtor’s earnings from

       16 sales of water, crops, rents or other funds produced by the real property pledged as collateral for the

       17 Loan. (Rice Decl., ¶ 7.) In the event Debtor defaulted on this debt, including by failing to make any

       18 payment or perform any obligation, the Promissory Note provides that Creditor had the option of

       19 declaring all principal and accrued interest due and payable immediately. (Rice Decl., ¶ 7.) The

       20 Promissory Note also permits Creditor to recover from Debtor reasonable attorneys’ fees and costs

       21 expended or incurred by Creditor in connection with the enforcement of its rights related to the Loan.

       22 (Rice Decl., ¶ 7.)

       23                    Also in connection with the Loan, the parties executed a written loan agreement (the

       24 “Loan Agreement”), which contains certain representations and warranties, as well as additional

       25 obligations of Debtor related to the indebtedness. (Rice Decl., ¶ 8, Exh. B.) The Loan Agreement

       26 provides that, if Debtor failed to make any payment within five (5) calendar days of its due date,

       27   2
                    PIK Interest refers to the payment of interest, in lieu of a cash payment, on the outstanding principal amount
       28   through principal additions, equal to the monthly rate of 9% per annum multiplied by the outstanding principal balance.
            (Rice Decl., ¶ 5.)
            {8643/002/01071617.DOCX}                                   3
                                        MOTION FOR RELIEF FROM STAY AND MEMORANDUM
                                         OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Filed 03/16/20                                       Case 20-10800                                                Doc 21


        1 Creditor would assess a late charge equal to five cents ($0.05) for each dollar ($1.00) of such late

        2 payment, which would be immediately due and payable. (Rice Decl., ¶ 8.) The Loan Agreement also

        3 provides that, in the event of Debtor’s default, the interest rate would increase by 3% per annum over

        4 the Cash Interest rate and 3% per annum over the PIK Interest rate. (Rice Decl., ¶ 8.) Pursuant to the

        5 Loan Agreement, Debtor also agreed to provide certain financial statements and other financial

        6 documents, including but not limited to: an audited financial statement on an annual basis; a quarterly

        7 financial statement; monthly reports regarding the amount of water sold and delivered from the

        8 encumbered real property, and Debtor’s tax returns. (Rice Decl., ¶ 8.) Further, Debtor agreed to

        9 maintain a trailing 12-month minimum EBITDA of $2,000,000 as of December 31, 2018 and

       10 thereafter. (Id.)

       11                    The Loan was also secured by a deed of trust (“Deed of Trust #1”) in favor of Creditor

       12 on certain real property owned by Stephen W. Sloan, a member of Debtor, commonly known as

       13 Merced County Assessor’s Parcel Numbers: 088-190-018; 090-130-028; 090-140-049; 090-140-048;

       14 and 088-180-051 (the “Hamburg Ranch”). (Rice Decl., ¶ 9, Exh. C.) Mr. Sloan, along with Patti

       15 Marie Harrill-Sloan, personally guaranteed Debtor’s obligations to Creditor. (Rice Decl., ¶ 9.) To

       16 further secure Debtor’s obligations to Creditor, Mr. Sloan pledged the Hamburg Ranch by executing

       17 an additional deed of trust (“Deed of Trust #2”) (collectively with Promissory Note, Loan Agreement,

       18 and Deed of Trust #1, the “Loan Documents”) in favor of Creditor on certain real property owned by

       19 Debtor, commonly known as Merced County Assessor’s Parcel Numbers: 049-200-005; 049-200-020;

       20 049-200-022; 049-200-019; 049-200-023; 049-200-017; 049-200-021; 049-200-024; 049-220-018;

       21 049-200-025; 049-220-019; 049-220-016; 049-220-020; 049-240-017; 065-030-004; 049-220-015;

       22 and 049-240-016 (the “4-S Property”). (Rice Decl., ¶ 10, Exh. D.) Both Deed of Trust #1 and Deed

       23 of Trust #2 provide that the land pledged as security for the Loan have water rights, including the right

       24 to “receive irrigation water from such sources, in such quantities, and at such times and locations as

       25 are reasonably satisfactory for the purposes of farming in such quantities and at such times and

       26 locations as has been historically conducted” on the property. (Rice Decl., ¶ 10.)

       27 ///

       28 ///

            {8643/002/01071617.DOCX}                            4
                                       MOTION FOR RELIEF FROM STAY AND MEMORANDUM
                                        OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Filed 03/16/20                                       Case 20-10800                                                 Doc 21


        1           B.       Debtor’s Defaults and Appraisals of Collateral.

        2                    Following execution of the Loan Documents, Debtor elected to convert Cash Interest to

        3 PIK Interest in lieu of making monthly payments for the first 12 months of the Loan. (Rice Decl., ¶

        4 11.) In or around August 2018, Cash Interest began to accrue at the regular rate and Debtor defaulted

        5 by failing to make regular monthly payments of all Cash Interest accrued. (Rice Decl., ¶ 11.) On or

        6 about October 19, 2018, Creditor sent Debtor a Default Letter (Rice Decl., ¶ 11, Exh. E.), declaring

        7 the entire indebtedness immediately due and payable. On or about November 15, 2018, Debtor made

        8 a one-time payment of $200,000.00, which Creditor applied to the outstanding Cash Interest accrued

        9 at the regular and default rates but did not cure the default. (Rice Decl., ¶ 11.)

       10                    Cash Interest and PIK Interest both continued to accrue on the principal balance at the

       11 default rate. (Rice Decl., ¶ 12.) Around this time, Debtor also defaulted on its obligations to Creditor

       12 by, in part, failing to deliver required reports, including audited financial statements and quarterly

       13 financial statements. (Rice Decl., ¶ 12.) Further, Debtor failed to meet its obligations under Section

       14 4.15 of the Loan Agreement, which required a trailing 12-month minimum EBITDA of $2,000,000 as

       15 of December 31, 2018 and thereafter. (Rice Decl., ¶ 12.)

       16                    In light of Debtor’s default, Creditor commissioned appraisals of the real property

       17 securing the Loan in late September 2019. (Rice Decl., ¶ 13.) Specifically, the firm of Edwards, Lien

       18 & Toso, Inc. performed an appraisal of the Hamburg Ranch and determined that the property has a fair

       19 market value of $12,520,000.00, as detailed in their report dated September 30, 2019. (Rice Decl., ¶

       20 13, Exh. F.) This firm also performed an appraisal of the 4-S Property and determined that it has a fair

       21 market value of $14,985,000.00, as detailed in their report dated October 24, 2019. (Rice Decl., ¶ 13,

       22 Exh. G.) Each of these appraisals, totaling $27,505,000.00, did not account for the speculative value

       23 of the water rights accompanying each property as detailed in Deed of Trust #1 and Deed of Trust #2.

       24 (Rice Decl., ¶ 13.) Creditor is not aware of any material changes to either the Hamburg Ranch or the

       25 4-S Property since the appraisals were performed in late 2019. (Rice Decl., ¶ 13.)

       26 ///

       27 ///

       28 ///

            {8643/002/01071617.DOCX}                            5
                                       MOTION FOR RELIEF FROM STAY AND MEMORANDUM
                                        OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Filed 03/16/20                                      Case 20-10800                                             Doc 21


        1           C.       Forbearance Agreements.

        2                    On or about May 13, 2019, Creditor and Debtor entered into a Loan Forbearance

        3 Agreement. (Rice Decl., ¶ 14, Exh. H.) That agreement was later amended and restated by virtue of

        4 the Amended and Restated Loan and Forbearance Agreement. (Rice Decl., ¶ 14, Exh. I.)

        5                    When Debtor failed to perform as agreed under the Loan Forbearance Agreement and

        6 under the Amended and Restated Loan and Forbearance Agreement, Creditor commenced non-judicial

        7 foreclosures of both Deed of Trust #1 and Deed of Trust #2. (Rice Decl., ¶ 15.)

        8                    On or about October 30, 2019, Creditor and Debtor, as well as Mr. Sloan and Ms.

        9 Harrill-Sloan, as guarantors, and Merced Falls Ranch, LLC (“MFR”), as an affiliate of Debtor, entered

       10 into a forbearance agreement (the “Forbearance Agreement”). (Rice Decl., ¶ 16, Exh. J.) Pursuant to

       11 the Forbearance Agreement, Creditor agreed to forbear from exercising its rights under the Loan

       12 Documents related to the indebtedness, which totaled approximately $50,717,835.57, until December

       13 20, 2019. (Rice Decl., ¶ 17.) In exchange for this forbearance, which included postponing the

       14 Trustee’s sales of the real property securing Deed of Trust #1 and Deed of Trust #2, Debtor agreed to

       15 pay a non-refundable forbearance fee of One Million Dollars ($1,000,000.00). (Rice Decl., ¶ 16.)

       16 Debtor did not make this payment to Creditor and did not perform as agreed in the Forbearance

       17 Agreement. (Rice Decl., ¶ 17.)

       18                    In or around December 2019, however, Debtor communicated that it would not be able

       19 to pay off the entire indebtedness by December 20, 2019, the end of the forbearance period. (Rice

       20 Decl., ¶ 18.) Accordingly, on or about December 18, 2019, the parties entered into an Amendment to

       21 Forbearance Agreement (the “Amendment”). (Rice Decl., ¶ 18, Exh. K.) Pursuant to the Amendment,

       22 Creditor agreed to further forbear from exercising its rights under the Loan Documents related to the

       23 indebtedness, which totaled approximately $53,171,128.78, until February 28, 2020. (Rice Decl., ¶

       24 18.) Debtor, in turn, agreed to make payments of $1,000,000.00, as a partial payment pursuant to the

       25 Loan Documents, and $1,000,000.00, as a further forbearance fee. (Rice Decl., ¶ 18.) Debtor did not

       26 make either of these payments to Creditor and did not perform as agreed in the Amendment to

       27 Forbearance Agreement. (Rice Decl., ¶ 18.)

       28 ///

            {8643/002/01071617.DOCX}                          6
                                       MOTION FOR RELIEF FROM STAY AND MEMORANDUM
                                        OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Filed 03/16/20                                         Case 20-10800                                                    Doc 21


        1           D.       Amount Due and Owing and Recent Procedural History.

        2                    Prior to the commencement of this case, Creditor’s foreclosure service, WT Capital

        3 Lender Services, had noticed foreclosure sales for both Deed of Trust #1 and Deed of Trust #2.

        4 Debtor commenced this case mere days before the sales were to take place. (Rice Decl., ¶ 19.) As of

        5 the date of commencement of the case, Debtor owed Creditor a total of $57,264,545.53 on the Loan,

        6 including: (1) a principal balance of $47,469,035.59, including PIK Interest; (2) Cash Interest accrued

        7 in the amount of $4,479,364.84; (3) default Cash Interest in the amount of $1,906,576.64; (4) late

        8 charges of $225,710.71; (5) attorneys’ fees of $183,857.65; and (6) the forbearance fees pursuant to

        9 the Forbearance Agreement and Amendment in the amount of $3,000,000.00. (Rice Decl., ¶ 19, Exh.

       10 L.)

       11                    On March 2, 2020, Debtor filed its Petition and initiated the above-entitled bankruptcy

       12 proceeding. Mr. Sloan filed a Petition initiating a Chapter 11 bankruptcy proceeding the same day.

       13 (Rice Decl., ¶ 20.)

       14                                                        II.

       15                                             LAW & ARGUMENT

       16           A.       Standards for Relief.

       17                    On request of a party in interest, including a creditor, and after notice and a hearing, the

       18 Court shall grant relief from the automatic stay with respect to a stay of an act against property if: (A)

       19 the debtor does not have an equity in such property; and (B) such property is not necessary to an

       20 effective reorganization. 11 U.S.C. § 362(d)(2)(A)-(B).

       21                    The party seeking relief from stay has the burden of proving that the debtor has no

       22 equity in the personal property. 11 U.S.C. § 362(g)(1). The term “equity” is defined by bankruptcy

       23 courts as “the difference between the value of the property and all encumbrances upon it.” Stewart v.

       24 Gurley, 745 F.2d 1194, 1195 (9th Cir. 1984).

       25                    Property is necessary for an effective reorganization if “the property is essential for an

       26 effective reorganization that is in prospect.” United Sav. Ass’n of Tex. v. Timbers of Inwood Forest

       27 Assocs., 484 U.S. 365, 376 (1988) (emphasis original). The debtor carries the burden when faced with

       28 a motion for relief from stay pursuant to 11 USC § 362(d)(2) and it is insufficient for a debtor to

            {8643/002/01071617.DOCX}                              7
                                       MOTION FOR RELIEF FROM STAY AND MEMORANDUM
                                        OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Filed 03/16/20                                          Case 20-10800                                              Doc 21


        1 merely show that “if there is conceivably to be an effective reorganization, this property will be

        2 needed for it…”              Id. at 375.   “Courts usually require the debtor to do more than manifest

        3 unsubstantiated hopes for a successful reorganization.” Sun Valley Newspapers v. Sun World Corp.

        4 (In re Sun Valley Newspapers), 171 B.R. 71, 75 (9th Cir. BAP 1994). “Unless the debtor can

        5 demonstrate that the property is necessary to an effective reorganization, the property is of no value to

        6 him.” Stewart, supra, 745 F.2d at 1196.

        7                    The Ninth Circuit Bankruptcy Appellate Panel has adopted a four-part test based upon

        8 the timing of the creditor’s motion for relief: “‘The four broad categories can be stated as follows: (1)

        9 is it plausible that a successful reorganization will occur within a reasonable time?; (2) is it probable

       10 that a successful reorganization will occur within a reasonable time?; (3) is it assured that a successful

       11 reorganization will soon occur?; or (4) is it impossible that a successful reorganization will occur

       12 within a reasonable time?’” In re R.K. Best, Inc., 2013 Bankr. LEXIS 3247 at *14-15 (Bankr. E.D.

       13 Cal. 2013), quoting In re Holly’s, Inc., 140 B.R. 643, 700 (Bankr. W.D. Mich. 1992). Although

       14 bankruptcy courts demand “less detailed showings during the four months in which the debtor is given

       15 the exclusive right to put together a plan…even within that period lack of any realistic prospect of

       16 effective reorganization will require § 362(d)(2) relief.” Timbers of Inwood Forest Assocs, supra, 484

       17 U.S. at 376.

       18           B.       Creditor is Entitled to Relief from Stay to Proceed Against the 4-S Property.

       19                    In over 30 months since Creditor made the Loan, Debtor has made only one (1)

       20 payment of $200,000.00, representing only a small portion of the Cash Interest accrued at that time

       21 and an even smaller fraction of the total amount due and owing. Despite Creditor’s agreement to

       22 extend the repayment period to accommodate Debtor on several occasions, Debtor has failed to

       23 refinance or otherwise monetize the 4-S Property or the water to which it may have access. Debtor

       24 has no equity in the property, no effective reorganization is possible, and relief from stay should be

       25 granted to proceed with the foreclosure sale that would have occurred but for Debtor’s bankruptcy

       26 filing.

       27 ///

       28 ///

            {8643/002/01071617.DOCX}                              8
                                          MOTION FOR RELIEF FROM STAY AND MEMORANDUM
                                           OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Filed 03/16/20                                          Case 20-10800                                                  Doc 21


        1                    1.        Debtor Has No Equity in the 4-S Property

        2                    As of the date of commencement of the case, the total outstanding balance owed on the

        3 Loan was $57,264,545.53, including: (1) a principal balance of $47,469,035.59, including PIK

        4 Interest; (2) Cash Interest accrued in the amount of $4,479,364.84; (3) default Cash Interest in the

        5 amount of $1,906,576.74; (4) late charges of $225,710.71; (5) attorneys’ fees of $183,857.65; and (6)

        6 the forbearance fees pursuant to the Forbearance Agreement and Amendment in the amount of

        7 $3,000,000.00. (Rice Decl., ¶ 18, Exh. L.) Debtor has not yet filed its Summary of Assets and

        8 Liabilities and provided an estimate of the 4-S Property’s value. Creditor, however, commissioned an

        9 appraisal of the property less than 6 months ago, which determined that the 4-S Property has a fair

       10 market value of $14,985,000.00. (Rice Decl., ¶ 13, Exh. G.) This fair market value is just over 25%

       11 of the total outstanding Loan balance, without considering any other liens that may be encumbering

       12 the property. Even considering the fair market value of the Hamburg Ranch, pledged as collateral for

       13 the Loan by Mr. Sloan, the debtor in another recently-filed bankruptcy proceeding, the properties are

       14 only worth a collective $27,505,000.00. (Rice Decl., ¶ 13, Exh. F.) The value of Creditor’s lien far

       15 exceeds the property’s fair market value and Debtor has no equity in the 4-S Property.

       16                    2.        Debtor Has No Realistic Prospect of a Reorganization.

       17                    Debtor cannot meet its burden as to the second prong of 11 USC § 362(d)(2), that the 4-

       18 S Property is necessary for an effective reorganization.           In fact, it is impossible for Debtor to

       19 reorganize within a reasonable time, if at all.

       20                    As a preliminary matter, the Petition lists Debtor’s total estimated liabilities as between

       21 $50 million and $100 million. (ECF No. 1.) Although it remains to be seen whether Debtor can

       22 substantiate its shocking estimate of assets of between $500 million and $1 billion, the Petition

       23 crucially admits that Debtor is a single asset real estate debtor, as defined in 11 USC § 101(51B).

       24 (ECF No. 1.) In other words, Debtor’s only hope of a successful reorganization is to monetize or

       25 otherwise use the 4-S Property to generate revenue. There is simply no evidence that Debtor can

       26 accomplish this.

       27                    As detailed, supra, the 4-S Property has a fair market value of $14,985,000.00, which is

       28 only a fraction of Creditor’s $57,264,545.53 lien on the property. (Rice Decl., ¶ 13, Exh. G.) In order

            {8643/002/01071617.DOCX}                              9
                                        MOTION FOR RELIEF FROM STAY AND MEMORANDUM
                                         OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Filed 03/16/20                                             Case 20-10800                                                            Doc 21


        1 to refinance the property and pay off Creditor, Debtor would have to obtain financing with a loan-to-

        2 value ratio of over 200%.              Even for non-traditional lenders specializing in rescuing troubled

        3 businesses, let alone traditional lenders that might provide financing at a lower interest rate, this

        4 refinance is well outside prevailing lending standards and highly unlikely. (Rice Decl., ¶ 21.) Debtor

        5 has no realistic hope of refinancing the property with another lender. Further, since the real property

        6 owned by Debtor has not generated any revenue since Creditor’s loan was originated in August of

        7 2017, it is even more unlikely that a lender would be inclined to refinance Debtor’s obligations to

        8 Creditor. (Id.) This is simply not feasible, particularly in light of the fact that Creditor’s claim in this

        9 proceeding arises from a non-traditional financing arrangement.

       10                    Debtor also cannot provide any concrete evidence that it will be able to generate

       11 sufficient revenue from the 4-S Property to support an effective reorganization. Debtor has controlled

       12 the 4-S Property for years. It has been over 30 months since Creditor made the Loan and Debtor has

       13 yet to make any substantial progress toward monetizing the water on the property. The last isolated

       14 water sales made by Debtor were several years ago and the Debtor has utterly failed in its efforts to

       15 commoditize its water on a large scale. This is true despite Creditor agreeing four times to extend the

       16 repayment period of the Loan, in order to permit Debtor to either cure its defaults or otherwise pay off

       17 Creditor. (Rice Decl., ¶¶ 14-18, Exhs. H - K.) Since the origination of this loan in August of 2017,

       18 Debtor has made only a single payment, over one (1) year ago, which did not even cover the Cash

       19 Interest that had accrued up to that point. (Rice Decl., ¶ 11.) Moreover, pursuant to the Promissory

       20 Note, Debtor agreed to pay 75% of its earnings from sales of water, crops, rents or other funds

       21 produced by the 4-S Property. (Rice Decl., ¶ 7.) Debtor has failed to make any such payment, either

       22 because it has failed to generate any such funds during this time, or because it has fraudulently

       23 withheld those funds from Creditor. 3

       24                    Creditor anticipates that Debtor will contend that the water rights accompanying title to

       25 the 4-S Property are of immense value and will assist in a reorganization. This is dubious at best,

       26
            3
       27            Creditor would be able to discern why Debtor has failed to make any “Free Cash Flow” payments pursuant to the
            Promissory Note, but Debtor has refused to provide necessary financial documents, including audited financial statements;
       28   quarterly financial statements; monthly reports regarding the amount of water sold and delivered from the encumbered real
            property; and Debtor’s tax returns. (Rice Decl., ¶ 8.) This failure violates the explicit terms of the Promissory Note.
            {8643/002/01071617.DOCX}                                   10
                                        MOTION FOR RELIEF FROM STAY AND MEMORANDUM
                                         OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
Filed 03/16/20                                          Case 20-10800                                               Doc 21


        1 particularly in light of the fact that Debtor, other than engaging in isolated sales transactions, has been

        2 unable to execute its plan to commoditize its water. The appraisals commissioned by Creditor do not

        3 ascribe any value to the speculative water rights on which Debtor hinges its value assumption.        (Rice

        4 Decl., ¶ 13.) In this regulatory climate, and with the Sustainable Groundwater Management Act

        5 restricting pumping of groundwater on Debtor’s land, which is located in a “critically overdrafted”

        6 portion of the state, Debtor simply cannot demonstrate that these water rights can be monetized in a

        7 manner sufficient to support a reorganization.

        8                    In short, Debtor has had control of the 4-S Property, without the burden of making

        9 consistent or significant payments on the Loan, for years. Debtor has failed to derive any revenue

       10 from the property, much less revenue sufficient to pay off or refinance the loan, or provide any

       11 evidence that it will generate any revenues in the future. More importantly, Debtor has failed to

       12 demonstrate any evidence that an effective reorganization is even possible. The 4-S Property should

       13 be liquidated and Creditor should be granted relief from stay to proceed with the scheduled foreclosure

       14 sale.

       15                                                         III.

       16                                                  CONCLUSION

       17                    Based on the foregoing, Creditor respectfully requests that this Court grant its request

       18 for relief from stay.

       19                    WHEREFORE, Creditor respectfully prays for an Order from this Court as follows:

       20                    1.        Terminating the automatic stay of 11 U.S.C. § 362, as it applies to Creditor’s

       21 efforts to proceed against the 4-S Property; and

       22                    2.        For such other and further relief as the Court deems just and proper.

       23

       24 DATED: MARCH 16, 2020                                     WANGER JONES HELSLEY PC

       25
                                                                                     Steven K. Vote
                                                             By:_______________/s/___________________
       26
                                                                                Kurt F. Vote
       27                                                                     Steven K. Vote
                                                                            Attorneys for Creditor
       28                                                         Sandton Credit Solutions Master Fund IV, LP
            {8643/002/01071617.DOCX}                               11
                                        MOTION FOR RELIEF FROM STAY AND MEMORANDUM
                                         OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
